Citation Nr: 1220297	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension to include as due to service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to a higher initial evaluation for post-traumatic stress disorder (PTSD), beyond 50 percent prior to March 2004 and beyond 70 percent thereafter. 

3.  Entitlement to a compensable evaluation for malaria.   

(The issues of entitlement to service connection for a left scalp disorder, residuals of a left tympanic perforation, a stomach disorder and a dental disorder, all to include as due to shell fragment wounds, as well as entitlement to an increased initial rating for residuals of a shell fragment wound to the left lateral trunk (claimed as a back area), to include scars, currently rated as noncompensable and entitlement to an increased evaluation for residuals of a shell fragment wound of the left shoulder with scars are the subject of two separate decisions which are being issued simultaneously.)



REPRESENTATION

Appellant represented by:	Donald Anderson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1967 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is claiming that his service connected PTSD and malaria are more disabling than reflected in the currently assigned 70 percent and noncompensable evaluations assigned, respectively.  

As to his PTSD, the record reflects that at his hearing before the undersigned in November 2011, that he was currently receiving treatment for his PTSD from a private clinician, Dr. McNab, and that his last visit was approximately six months prior.  He also stated that he has regular treatment at VA for his PTSD.  Current records of treatment have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Veteran has identified possible outstanding VA records pertinent to his claims on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  Further when VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board notes that the Veteran has not undergone a VA examination for disability evaluation for his service-connected malaria during the course of this appeal.  Thus a remand for an examination to evaluate his service-connected malaria is necessary.  38 C.F.R. § 3.159 (2011); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Concerning the claim for hypertension, a January 2006 rating decision denied the Veteran's claim for hypertension.  In April 2006, the Veteran filed a timely notice of disagreement objecting to the rating decision via an April 2006 letter.  A statement of the case addressing this appeal has not been issued.  The Board is required to remand the claim for to allow a statement of the case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment at the VA medical facility in St. Petersburg not currently of record.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records from Dr. McNab as noted above.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond

3.  Schedule the Veteran for an infectious disease examination to determine whether there are any current residuals of malaria and to ascertain their severity.  The claims folder must be made available to the examiner for review and he or she must indicate receipt and review in any report generated.  

Blood smear testing should be conducted, as well as any other tests deemed necessary.  The results of all diagnostics should be reported in detail.  The report should clearly indicate that blood smear testing was accomplished.

If active malaria is not found, the examiner should discuss the lay evidence of complaints offered by the Veteran and indicate whether it is at least as likely as not that such are residuals of the Veteran's malaria.  The examiner should also discuss whether there is any other residual symptomatology associated with the disorder.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claim should be readjudicated.  As to the issue regarding service connection for hypertension, the RO should issue a statement of the case addressing this claim, after undertaking any development deemed appropriate.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

If any other benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


